DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 9/14/2022 is acknowledged. Claims17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US-3253727-A) in view of Kennedy (US-4094435-A).
Hart discloses a metallic dispensing lid (1, col. 1, lines 15-16), comprising: a center panel (2); a sidewall interconnected to a perimeter of the center panel, the sidewall extending upwardly from the center panel (Fig. 2); a raised rim (12) interconnected to the sidewall; and a curl (4) interconnected to an outer portion of the raised rim and positioned below the raised rim (Fig. 2), at least two lug features (5) in the curl, wherein the at least two lug features are biased inwardly and configured to removably interconnect the lid to a peripheral curl of a cup (Fig. 3), wherein the at least two lug features are positioned at opposite ends of the metallic dispensing lid and can be moved between a first position where the at least two lug features are retained to the cup and a second position where the at least two lug features are released from the cup to allow removal of the lid (Fig. 4), wherein the at least two lug features each comprise an inner curved portion that is oriented toward the cup and shrouds the end of the curl from contact with a user removing the metallic dispensing lid (Fig. 2), wherein the at least two lug features extend a predetermined distance around the curl, wherein the at least two lug features are cut into the curl (Fig. 2), a liner portion (8) extending outwardly from the curl, wherein the lug features have an inwardly oriented curl to prevent contact with a user’s fingers (Fig. 2).
Hart fasil to teach a dispensing orifice in the center panel, wherein the dispensing orifice has a triangular shape with a wide end and narrow end, and wherein the wide end is positioned proximate to the perimeter of the center panel, wherein the dispensing orifice is initially closed by a tear panel defined by a score line, wherein the score line extends at least partially through a thickness of the lid, and wherein at least a portion of the tear panel stays attached to the center panel after opening, a vent hole in the center panel, and wherein the raised rim has a height no greater than about 0.6 inches above the center panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with the claimed dimensions, in order to adjust the lid for different containers and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
Kennedy teaches that it is known in the art to manufacture a lid with a dispensing orifice (18) in a center panel, wherein the dispensing orifice has a triangular shape with a wide end and narrow end, and wherein the wide end is positioned proximate to the perimeter of the center panel (Fig. 1), wherein the dispensing orifice is initially closed by a tear panel (7) defined by a score line (8, 9), wherein the score line extends at least partially through a thickness of the lid, and wherein at least a portion of the tear panel stays attached to the center panel after opening (Fig. 7, col. 2, lines 34-39), and a vent hole (15) in the center panel.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with the orifice and vent structure taught by Kennedy, so that a user could access contents of a container through the lid.	


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart and Kennedy in view of Brifcani (US-6065634-A).
Hart fasil to teach wherein the lid is manufactured from the claimed materials.
Brifcani teaches that it is known in the art to manufacture to manufacture lids from aluminum alloys (col. 1, lines 39-41).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with the claimed materials, in order to adjust the cost of the lid and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart.
Hart teaches al the claimed limitati0osn as shown above but fails to teach the claimed dimensions. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid with the claimed dimensions, in order to secure the lid to different containers and since such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733